                Case 19-10702-MFW               Doc 861       Filed 01/24/20         Page 1 of 5



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

_________________________________________
                                          )
In re:                                    )                            Chapter 11
                                          )
SOUTHCROSS ENERGY PARTNERS, L.P.,         )                            Case No. 19-10702 (MFW)
et al.,                                   )
                                          )                            Jointly Administered
            Debtors.1                     )
_________________________________________ )

          NOTICE OF AMENDED2 AGENDA OF MATTERS SCHEDULED FOR
      HEARING ON JANUARY 27, 2020 AT 10:30 A.M. (EASTERN STANDARD TIME)

MATTER GOING FORWARD

1.        First Amended Chapter 11 Plan for Southcross Energy Partners, L.P. and its Affiliated
          Debtors (SOLICITATION VERSION) (D.I. 816, Filed 1/7/20).

          Objection Deadline: January 21, 2020 at 6:00 p.m. (ET).

          Responses Received:

          a)     Informal comments from the United States Trustee;

          b)     Informal comments from the United States Securities and Exchange Commission;

          c)     Informal comments from the Dow Chemical Company and its subsidiaries Dow
                 Hydrocarbons & Resources LLC and Seadrift Pipeline Corporation;

          d)     Informal comments from the Texas Comptroller of Public Accounts;

1
 The debtors and debtors in possession in these chapter 11 cases, along with the last four digits of their respective
Employer Identification Numbers, are as follows: Southcross Energy Partners, L.P. (5230); Southcross Energy
Partners GP, LLC (5141); Southcross Energy Finance Corp. (2225); Southcross Energy Operating, LLC (9605);
Southcross Energy GP LLC (4246); Southcross Energy LP LLC (4304); Southcross Gathering Ltd. (7233);
Southcross CCNG Gathering Ltd. (9553); Southcross CCNG Transmission Ltd. (4531); Southcross Marketing
Company Ltd. (3313); Southcross NGL Pipeline Ltd. (3214); Southcross Midstream Services, L.P. (5932);
Southcross Mississippi Industrial Gas Sales, L.P. (7519); Southcross Mississippi Pipeline, L.P. (7499); Southcross
Gulf Coast Transmission Ltd. (0546); Southcross Mississippi Gathering, L.P. (2994); Southcross Delta Pipeline
LLC (6804); Southcross Alabama Pipeline LLC (7180); Southcross Nueces Pipelines LLC (7034); Southcross
Processing LLC (0672); FL Rich Gas Services GP, LLC (5172); FL Rich Gas Services, LP (0219); FL Rich Gas
Utility GP, LLC (3280); FL Rich Gas Utility, LP (3644); Southcross Transmission, LP (6432); T2 EF Cogeneration
Holdings LLC (0613); and T2 EF Cogeneration LLC (4976). The debtors’ mailing address is 1717 Main Street,
Suite 5300, Dallas, TX 75201.
2
          Amended items are in bold.


#92843110v1
               Case 19-10702-MFW          Doc 861      Filed 01/24/20   Page 2 of 5




          e)     Informal comments from the Internal Revenue Service;

          f)     Informal comments from the United States Department of Justice;

          g)     Informal comment from the Texas Attorney General’s Office;

          h)     Informal comments from Cigna entities;

          i)     Informal comments from Targa entities;

          j)     Informal comments from Wilkie Farr & Gallagher LLP, counsel to the post-
                 petition lenders and an ad hoc group of prepetition lenders;

          k)     Informal comments from Wilmington Trust, National Association, as DIP Agent,
                 Prepetition Revolving Credit Facility Agent, and Prepetition Term Loan Agent;

          l)     The Texas Taxing Authorities’ Objection to the Debtors’ Chapter 11 Plan for
                 Southcross Energy Partners, L.P. and its Affiliated Debtors (D.I. 655, Filed
                 11/1/2019);

                 i.)    Withdrawal of the Texas Taxing Authorities’ Objection to the
                        Debtors’ Chapter 11 Plan for Southcross Energy Partners, L.P. and
                        its Affiliated Debtors (D.I. 849, Filed 1/23/20).

          m)     [SEALED] Objection to (I) Notice of Rejected Contracts and Leases and (II)
                 Chapter 11 Plan for Southcross Energy Partners L.P. and its Affiliated Debtors
                 (D.I. 842, Filed 1/21/20); and

                 i.)    Motion of Estrella Resources, L.L.C. d/b/a Star Natural Gas, L.L.C. to
                        Seal in Connection with the Objection to (I) Notice of Rejected Contracts
                        and Leases and (II) Chapter 11 Plan for Southcross Energy Partners L.P.
                        and its Affiliated Debtors (D.I. 844, Filed 1/21/20).

          n)     Objection by Lisa Bueno Martinez to Chapter 11 Plan (D.I. 843, Filed 1/21/20).

          Related Pleadings:

          a)     Order (I) Approving the Disclosure Statement, (II) Establishing Procedures for
                 Solicitation and Tabulation of Votes to Accept or Reject the Plan, (III) Approving
                 the Form of Ballot and Solicitation Materials, (IV) Establishing the Voting
                 Record Date, (V) Fixing the Date, Time, and Place for the Confirmation Hearing
                 and the Deadline for Filing Objections Thereto, and (VI) Approving Related
                 Notice Procedures (D.I. 674, Filed 11/7/19);




                                                 -2-
#92843110v1
               Case 19-10702-MFW        Doc 861      Filed 01/24/20   Page 3 of 5



          b)   Chapter 11 Plan for Southcross Energy Partners, L.P. and its Affiliated Debtors
               (SOLICITATION VERSION) (D.I. 675, Filed 11/7/19);

          c)   Disclosure Statement for Chapter 11 Plan for Southcross Energy Partners, L.P.
               and its Affiliated Debtors (SOLICITATION VERSION) (D.I. 677, Filed 11/7/19);

          d)   First Amended Chapter 11 Plan for Southcross Energy Partners, L.P. and its
               Affiliated Debtors (D.I. 764, Filed 12/16/19);

          e)   Disclosure Statement Supplement for First Amended Chapter 11 Plan for
               Southcross Energy Partners, L.P. and its Affiliated Debtors (D.I. 766, Filed
               12/16/19);

          f)   Statement of Ad Hoc Group of Pre- and Postpetition Lenders in Support of the
               Debtors’ First Amended Chapter 11 Plan, Disclosure Statement Supplement, and
               Motion Seeking Approval of Disclosure Statement Supplement (D.I. 799, Filed
               1/3/20);

          g)   First Amended Chapter 11 Plan for Southcross Energy Partners, L.P. and its
               Affiliated Debtors (D.I. 802, Filed 1/6/20);

          h)   Disclosure Statement Supplement for First Amended Chapter 11 Plan for
               Southcross Energy Partners, L.P. and its Affiliated Debtors (D.I. 804, Filed
               1/6/20);

          i)   Order (I) Approving the Debtors’ Continued Solicitation of the Amended Chapter
               11 Plan, (II) Approving the Adequacy of the Disclosure Statement Supplement in
               Connection with the Amended Chapter 11 Plan, (III) Establishing Certain
               Deadlines and Procedures in Connection with Confirmation of the Amended
               Chapter 11 Plan, and (IV) Granting Related Relief (D.I. 814, Entered 1/7/20);

          j)   [REDLINE] First Amended Chapter 11 Plan for Southcross Energy Partners, L.P.
               and its Affiliated Debtors (D.I. 817, Filed 1/7/20);

          k)   Disclosure Statement Supplement for First Amended Chapter 11 Plan for
               Southcross Energy Partners, L.P. and its Affiliated Debtors (D.I. 818, Filed
               1/7/20);

          l)   Notice of (I) Approval of Disclosure Statement, (II) Deadline for Casting Votes to
               Accept or Reject the Plan, and (III) the Hearing to Consider Confirmation of the
               Plan (D.I. 821, Filed 1/7/20);

          m)   Notice of Filing Plan Supplement to the Debtors’ First Amended Chapter 11 Plan
               for Southcross Energy Partners, L.P. and its Affiliated Debtors (D.I. 826, Filed
               1/9/20);



                                               -3-
#92843110v1
               Case 19-10702-MFW        Doc 861      Filed 01/24/20   Page 4 of 5



          n)    Notice of Filing Amended Plan Supplement to the Debtors’ First Amended
                Chapter 11 Plan for Southcross Energy Partners, L.P. and its Affiliated Debtors
                (D.I. 830, Filed 1/14/20);

          o)    Certification of Leanne V. Rehder Scott with Respect to Tabulation of Votes on
                Chapter 11 Plan for Southcross Energy Partners, L.P. and its Affiliated Debtors
                (D.I. 858, Filed 1/23/20);

          p)    The Debtors’ Memorandum of Law in Support of Confirmation of Chapter 11
                Plan for Southcross Energy Partners, L.P. and its Affiliated Debtors (D.I. 859,
                Filed 1/23/20);

          q)    Declaration of Edgar W. Mosley II in Support of Confirmation of the First
                Amended Chapter 11 Plan for Southcross Energy Partners, L.P. and its Affiliated
                Debtors (D.I. 851, Filed 1/23/20);

          r)    Declaration of Robert A. Pacha in Support of Confirmation of the First Amended
                Chapter 11 Plan for Southcross Energy Partners, L.P. and its Affiliated Debtors
                (D.I. 852, Filed 1/23/20);

          s)    Notice of Filing of Proposed Order Confirming First Amended Chapter 11 Plan
                for Southcross Energy Partners, L.P. and its Affiliated Debtors (D.I. 860, Filed
                1/23/20); and

          t)    Notice of Filing Amended Plan Supplement to the Debtors’ First Amended
                Chapter 11 Plan for Southcross Energy Partners, L.P. and its Affiliated
                Debtors (D.I. 853, Filed 1/23/20).

          Status: The Debtors have resolved all informal comments and objections. This
          matter is going forward on an uncontested basis.




                                               -4-
#92843110v1
              Case 19-10702-MFW   Doc 861     Filed 01/24/20     Page 5 of 5



Dated: January 24, 2020      MORRIS, NICHOLS, ARSHT & TUNNELL LLP
Wilmington, Delaware
                             /s/ Joseph C. Barsalona II
                             Robert J. Dehney (No. 3578)
                             Andrew R. Remming (No. 5120)
                             Joseph C. Barsalona II (No. 6102)
                             Eric W. Moats (No. 6441)
                             1201 N. Market St., 16th Floor
                             PO Box 1347
                             Wilmington, DE 19899-1347
                             Telephone: (302) 658-9200
                             Facsimile: (302) 658-3989
                             rdehney@mnat.com
                             aremming@mnat.com
                             jbarsalona@mnat.com
                             emoats@mnat.com

                             - and -

                             DAVIS POLK & WARDWELL LLP
                             Marshall S. Huebner (admitted pro hac vice)
                             Darren S. Klein (admitted pro hac vice)
                             Steven Z. Szanzer (admitted pro hac vice)
                             450 Lexington Avenue
                             New York, New York 10017
                             Tel.: (212) 450-4000
                             Fax: (212) 701-5800
                             marshall.huebner@davispolk.com
                             darren.klein@davispolk.com
                             steven.szanzer@davispolk.com

                             Counsel for Debtors and Debtors in Possession




                                        -5-
#92843110v1
